Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Basso on May 18, 2022.

The application has been amended as follows: IN THE CLAIMSPlease substitute this claim 9 for the present claim 9.Claim 9: A magnesium secondary battery comprising:
              a positive electrode member including at least a positive electrode active material layer, wherein the positive electrode active material layer comprises a magnesium sulfide having a zinc blende type structure, the magnesium sulfide comprising an amorphous magnesium sulfide or a mixture containing a plurality of crystallites comprising the magnesium sulfide having a zinc blende type crystal structure in the amorphous magnesium sulfide;
              a separator disposed facing the positive electrode member;
              a negative electrode member containing magnesium or a magnesium compound disposed facing the separator; and
              an electrolytic solution comprising a solvent comprising a sulfone comprising ethyl-n-propylsulfone and a magnesium salt dissolved in the solvent, wherein the magnesium salt includes a magnesium chloride.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727